Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
---Reference number “ 20’ ” referenced in Para. [0026] is not shown in the drawings (notice that reference number “ 20 ” is shown but not “ 20’ ”).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
---Reference numbers “16” and “40” shown in the drawings are not mentioned in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
---The drawings are of poor quality and reference numbers and text are blurry. This is most notable in at least Fig. 1-2 and Figs. 4-5 with details of the food processor being blurry and difficult to discern (in Fig. 1 see the components being pointed at 26) and with reference numbers and text in the figures being blurry and difficult to discern (see at least Figs. 4-5 and reference numbers 95, 92, 104, 60, 130 among others). The Office suggests that all the drawings are replaced with a better copy. The drawings should be appropriately and adequately shaded to show clearly the character and/or contour of all surfaces presented See 37 CFR 1.152. This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas. Solid black surface shading is not permitted except when used to represent the color black as well as color contrast. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. (MPEP 1.84 (p)(3) and 608.02).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
---Para. [0030] L5 “diary drinks” should be –dairy drinks--.  

Appropriate correction is required.

Claim Objections
Claims 22-24 and 30-32 are objected to because of the following informalities:
---Claim 22 L3-4 recite the limitation of “intermediate the first upstream input end the first downstream output end--, this should be --intermediate the first upstream input end and the first downstream output end--.

---Claims 23-24, 30 and 32 L3 recite the limitation “portion of first food flow path” this should be --portion of the first food flow path--. 

---Claim 31 L3 and L5 recite the limitations “portion of first food flow path” (L3) and “portion of second food flow path” (L5) this should be --portion of the first food flow path—(L3) and --portion of the second food flow path—(L5), respectively. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 36 L1-2 recite the limitation of “an outlet of the first pressure regulating valve”, however, intervening claims 22 and 29 already recite the limitation –a pressure regulating valve outlet--. It is unclear and indefinite if the latter limitations of claims 28 and 36 are the same as those previously recited in the intervening claims 22 and 29 or if they are distinct. Based on the record, the Office will assume that they are the same “pressure regulating valve outlet” (84 see at least Fig. 3). If so, the Office suggests that the limitations in claims 28 and 36 are amended to --the pressure regulating valve outlet—to overcome this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1-5 of U.S. Patent No. 11,147,291; or alternatively, being unpatentable over at least claim 1-11 and 17-19 of U.S. Patent No. 10,368,564 [See also cited prior art Boyer (US 6,553,779)].  
Although the claims at issue are not identical, they are not patentably distinct from each other because the device of the patents either explicitly or implicitly anticipates all the limitations of the present application and/or any missing structure or detail would be obvious over the claims of the patent themselves or obvious over the cited prior art. See at least claim 22 of the application which broadly claims “a food processor comprising a first food flow path, a first freezer chamber, a first bypass line and a first pressure regulating valve” and claim 29 of the application which broadly claims “a food processor comprising a first food flow path, a second food flow path, a first bypass line, a second bypass line and a first pressure regulating valve”. Claims 1-5 of the ‘291 patent or alternatively, claims 1-11 and 17-19 of the ‘564 patent claims in greater detail “a food processor/an apparatus of a food processor comprising a first food flow path, a second food flow path, a first bypass line, a second bypass line and a first pressure regulating valve/dominant flow resistor”. Following the rationale in In re Goodman cited in the preceding paragraph, where the applicant has once been granted a patent containing a claim for the specific or narrower invention, the applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since the claims of the application are anticipated by the claims of the patent and since anticipation is the epitome of obviousness, then the claims of the application are obvious over the claims of the patent. Additionally, any missing structure or detail would be obvious over the claims of the patent themselves or obvious over the cited prior art. It is noted that the claims of the patents fails to explicitly disclose the limitation of “a first freezer chamber in the first food flow path intermediate the first upstream input end and the first downstream output end”. However, applicant’s and the patent’s disclosures are directed to frozen food processors such as an ice-cream/smoothie dispenser used for processing and dispensing a frozen food. It is noted that such frozen food processing systems typically includes an upstream input end or a hopper portion used for introducing the food to the system be processed and a downstream output end or dispensing portion used for dispensing the processed food to the user and that intermediate the input end and the output end a freezer chamber is provided to process and maintain the frozen food at an acceptable temperature for consumption. This can be evidenced by at least the cited prior art Boyer (US 6,553,779) Figs. 1-5 showing a similar soft-serve product refrigeration and dispensing machine 1 having a) an upstream end comprising at least a refrigerated mix storage cabinet 40 having a pressurized product mix container 43 which is fluidly connected to the system and capable of introducing the frozen food to be processed; b) downstream end comprising a product dispensing valve assembly 60 which is fluidly connected to the system and capable of dispensing the processed frozen food (soft-serve ice cream) to a user; and c) a freezing cylinder 17 with a chamber and a beater assembly 110 intermediate the upstream and downstream ends capable of maintaining the frozen product at an optimal state for consumption at all times. It would have been obvious to one of ordinary skill in the art to modify the devices of the patents to include a freezing chamber 17 as claimed in a similar manner as taught by Boyer since this allows the frozen food product to be at an optimal state for consumption at all times. Similarly, the dependent claims of the application are either anticipated by the claims of the patents and/or obvious over the claims of the patents or the cited prior art.            

Conclusion
The cited prior art listed in the PTO-892 are references that were either previously cited in parent/co-pending cases, cited by International reports and/or cited by the examiner as being pertinent to the claimed invention or to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753